PER CURIAM.
The decision of this court in Fayerweather v. Ritch (Jan. 5, 1899) 34 C. C. A. 61, 91 Fed. 721., is controlling of this appeal. It is sufficient to quote from the opinion.
“By whatever process of reasoning the result was reached, it is plain that, by the judgment of the state court, it has been determined that the fund now in controversy equitably vested in the various corporations made legatees by the ninth clause of the will, and did not, as to any part of it, belong to the complainants; and that determination was reached in an action between the same parties now present, brought to settle the ultimate rights of each to the fund. As the present suit is brought to determine the rights of the same parties to the same fund, we are unable to doubt that the former judgment is an estoppel, and a finality, not only as to every matter which was offered and received to sustain or defeat the respective claims of the parties to the fund, but also as to any other admissible matter which might have been offered for that purpose.”
The decree of the circuit court is affirmed, with costs.